DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claims 1, 10 and 20 are objected to because of the following informalities: Regarding claims 1, 10 and 20, the acronyms should be placed in parentheses e.g. 
a first controller are network data link layer protocol (CAN XL)
a non-return-to zero (NRZ)
a pulse-width modulated (PWM)
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art, hereinafter AAPA and in view of Leuwer et al US publication US 20210258352. The Examiner notes that figures 1-4 and corresponding paragraphs in the Description of the Related Art section (para 0002-0057 as printed on the PGPUB US 20220191059) are described as conventional thus the above paragraphs and figures are treated as Applicant Admitted Prior Art (AAPA). See MPEP § 2129. 

Regarding claim 18, AAPA teaches a method, comprising:
controlling coupling circuitry coupled to a controller area network data link layer protocol (CAN XL) communication system, the coupling circuitry including a bus system and a switching circuit (see figure 4, circuitry including a switching circuit 334 and the CAN bus system at CANH and CANL), the controlling including, in a first mode of a plurality of modes of operation of the coupling circuitry (see para 0048, set a selection signal SEL to a second logic level indicating the low-speed mode.):
coupling non-return-to-zero (NRZ) encoded transmission signals of the CAN XL communication systems to the bus system (see figure 4 shows coupling TX signal from system 30 to the CAN bus, see para 0052, the low-speed transmitter 328 may be configured to transmit the signal TX when the selection signal SEL is set to the second logic level indicating the low-speed mode, also see para 0031, the interface IF has to be configured to generate the signal TX as a NRZ encoded signal for the low-speed mode); and
coupling respective reception signals received from the bus to CAN XL protocol controller of the CAN XL communication system (see figure 4, coupling signals received from CAN bus to controller 300 of the system 30, see para 0053, a low-speed receiver circuit 333 configured to generate a signal RXL by analyzing the voltage between the terminals CANH and CANL).
But, AAPA fails to teach the coupling circuitry is coupled to a plurality of CAN XL communication systems. AAPA only discloses a single CAN XL system having a single CAN XL controller.
However, Leuwer teaches a coupling circuitry for coupling a plurality of CAN XL communication systems (see figure 1, coupling circuitry 100 for coupling a plurality of external units , see para 0004, a device for processing data, including at least two data interfaces, a first data interface of the at least two data interfaces being designed to at least temporarily exchange (e.g., transmit and/or receive) first data with at least one first external unit according to a first communication protocol, in particular CAN (and/or CAN-FD or CAN-XL)).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the coupling circuitry of AAPA and incorporate multiple interfaces for a plurality of communication systems.
The motivation for doing so is to accommodate multiple communication systems thus improve the efficiency of the overall system.

Regarding claim 19, AAPA further teaches the coupling circuitry is coupled to a CAN XL transceiver (see figure 4, CAN transceiver 320), the controlling including, in a second mode of operation of the coupling circuitry (see para 0047, set a selection signal SEL to a first logic level indicating the high-speed mode):
coupling a first transmission signal of a first CAN XL communication system of the plurality of CAN XL communication systems to the CAN XL transceiver (see figure 4, coupling signals TX from system 30 to the transceiver 320); and
coupling a signal received from the CAN XL transceiver to the first CAN XL communication system (see figure 4, coupling signal RX from transceiver 320 to system 30).

Regarding claim 20, AAPA further teaches the first transmission signal of the first CAN XL communication system is a Pulse-Width Modulated, PWM, signal (see para 0047, the signal TX comprises a PWM signal).

Allowable Subject Matter
Claims 1-17 are allowed over prior art. Claims 1-17 are allowable if amended to overcome the informalities indicated above.
The following is an examiner’s statement of reasons for allowance:
The known prior arts taken alone or in combination fails to disclose “a CAN XL protocol controller, which, in operation: generates a non-return-to-zero, NRZ, encoded transmission signal, wherein the NRZ encoded transmission signal (TXD) has a first bit rate in a high-speed mode and second bit rate in a low speed mode; and receives a NRZ encoded reception signal; a Pulse-Width Modulated, PWM, signal generator circuit, which, in operation, when said NRZ encoded transmission signal has said first bit rate, generates a PWM signal having a first duty cycle when said NRZ encoded transmission signal is set to high and a second duty cycle when said NRZ encoded transmission signal is set to low; and a selector circuit, which, in operation, generates a first transmission signal by selecting: said NRZ encoded transmission signal when said NRZ encoded transmission signal has said second bit rate; and said PWM signal when said NRZ encoded transmission signal has said first bit rate; a bus having a transmission node and a reception node, wherein the bus, in operation: receives from each of said first and said second CAN XL communication systems a respective second transmission signal and drives a logic level at said transmission node as a function of logic levels of the second transmission signals (TXD2); and provides to each of said first and said second CAN XL communication systems a respective second reception signal having a logic level based on a logic level at said reception node; and a switching circuit, which, in operation, supports a plurality of switching modes, wherein, in a first switching mode, said switching circuit, in operation: provides said NRZ encoded transmission signals of said first and said second CAN XL communication systems as said second transmission signals to said bus; and provides the respective second reception signal received from said bus to the CAN XL protocol controllers of said first and said second CAN XL communication systems” in combination with other limitations found in the independent claims 1 and 10.
The prior arts were found disclosing CAN XL communication systems, NRZ and PWM encoding used in the CAN protocol and switching circuit in a CAN bus. However, none of the prior arts discloses the combination of limitations as claimed above. The Examiner further could not a reasonable motivation to combine the prior arts to arrive at the claimed inventions. Please see below and the PTO-892 for the list of related prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muth US 20210389972 discloses a CAN XL transceiver and generating non-return-zero coded bit stream for the transceiver.
De Hass US 20210374083 discloses a CAN XL controller having switching logic for a fast and slow transmission modes.
Bijjala et al US 20210266193 discloses a systems and methods for detection of vehicle CAN bus protocol using signal analysis
Muth et al US 20200250127 discloses a transceiver configured to switch between different operating modes in response to a switching signal 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/              Primary Examiner, Art Unit 2184